 1
 2
 3
 4
 5
 6
 7
 8                               UNITED STATES DISTRICT COURT
 9
                                EASTERN DISTRICT OF CALIFORNIA
10
11   PETER STROJNIK SR.,             ) Case No.: 1:19-cv-01098 LJO JLT
                                     )
12             Plaintiff,            ) ORDER CONTINUING THE SCHEDULING
                                     ) CONFERENCE
13        v.                         )
14   BAKERSFIELD CONVENTION HOTEL I, )
     LLC DBA BAKERSFIELD MARRIOTT AT )
15   THE CONVENTION CENTER,          )
                                     )
16             Defendant.
17
           The Court has under submission the motion of the defendants to dismiss the action for lack of
18
     standing (Doc. 9). Therefore, the Court ORDERS:
19
           1.     The scheduling conference is CONTINUED to February 18, 2020 at 8:30 a.m.
20
21
     IT IS SO ORDERED.
22
        Dated:   December 6, 2019                           /s/ Jennifer L. Thurston
23                                                  UNITED STATES MAGISTRATE JUDGE
24
25
26
27
28

                                                      1
